          Case 3:17-cv-00007-BAJ-RLB     Document 110      09/21/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA

 BRIAN ROBERTS                                                        CIVIL ACTION

 VERSUS

 SHANNON LESSARD, ET AL.                                     NO. 17-00007-BAJ-RLB

                                       ORDER

      Before the Court is Defendants’ Motion For Reconsideration Of The

Denial Of Defendants’ Motion For Summary Judgment On The State Law

Claims (Doc. 106). Plaintiff opposes Defendants’ Motion. (Doc. 108). For reasons

explained below, Defendants’ Motion will be granted in part. Specifically, the Court

will decline to exercise supplemental jurisdiction over Plaintiff’s state law negligence

claim—the only claim remaining in this action—and this action will be dismissed.

     I.     RELEVANT BACKGROUND

      Plaintiff is a prisoner incarcerated at the Elayn Hunt Correctional Center in

Iberville, Louisiana. On December 26, 2015 Plaintiff suffered a stroke, which

ultimately left him paralyzed on the left side of his body. This action challenges

whether Defendants—three prison guards—responded appropriately when they first

discovered Plaintiff exhibiting symptoms of medical distress.

      Plaintiff’s complaint alleges two claims: (i) deliberate indifference to Plaintiff’s

medical needs under the Eighth Amendment to the U.S. Constitution, and (ii)

negligence under Louisiana law. (Doc. 1). On July 16, 2018, Defendants moved for

summary judgment, arguing that Plaintiff’s Eighth Amendment claim fails because

Defendants are shielded by qualified immunity, and that, in turn, the Court should
        Case 3:17-cv-00007-BAJ-RLB       Document 110     09/21/21 Page 2 of 7




decline supplemental jurisdiction over Plaintiff’s state law negligence claim. (Doc. 60-

1 at 6-14). Alternatively, Defendants argued that Plaintiff’s negligence claim also

fails on the merits. (Id. at 14).

       On December 24, 2018, this Court issued its Order denying Defendants’

summary judgment motion. (Doc. 73). First, the Court determined that the record

evidence prohibited judgment on Plaintiff’s Eighth Amendment claim because a

genuine dispute existed regarding whether Defendants acted with deliberate

indifference. The Court explained:

       Taking Plaintiff’s facts as true, a reasonable juror could certainly
       conclude that Defendants displayed absolute deliberate indifference
       toward Plaintiff. Defendants, without a medical background, insisted
       that Plaintiff was on mojo, ordered Plaintiff to be drug tested at the
       ATU, prevented Plaintiff from seeing a physician, and placed him in
       administrative segregation, which resulted in delayed treatment of his
       stroke. Domino v. Texas Dept. of Criminal Justice, 239 F.3d 752, 756
       (5th Cir. 2001) (holding that to demonstrate medical indifference, a
       plaintiff must show that officials “refused to treat him, ignored his
       complaints . . . or engaged in any similar conduct that would clearly
       evince a wanton disregard for any serious medical needs”). As such,
       Plaintiff’s motion for summary judgement on qualified immunity is
       denied.

(Doc. 73 at 7-8). Thereafter, the Court denied judgment on Plaintiff’s negligence

claim, determining that the same facts created a genuine dispute regarding whether

Defendants violated a duty of care to Plaintiff. (Id. at 9). Finally, and perhaps most

relevant here, the Court cast aside Defendants’ argument that it should decline

supplemental jurisdiction over Plaintiff’s negligence claim, determining that this

argument was moot in light of its ruling on Plaintiff’s Eighth Amendment claim. (Id.).

       Defendants appealed the December 24 Order to the U.S. Court of Appeals for

the Fifth Circuit. On February 11, 2021, the Circuit issued its judgment and mandate
                                           2
          Case 3:17-cv-00007-BAJ-RLB     Document 110     09/21/21 Page 3 of 7




reversing this Court, and dismissing Plaintiff’s Eighth Amendment claim with

prejudice. The Circuit disagreed with this Court’s qualified immunity analysis,

determining that Defendants’ actions were reasonable under the circumstances

because Defendants are not themselves medical professionals, and promptly reported

Plaintiff’s medical distress to prison medical staff. (Doc. 101 at 6-8). The Circuit did

not address Plaintiff’s state law negligence claim.

          On August 9, 2021, Defendants filed the instant Motion, seeking

reconsideration of this Court’s analysis of Plaintiff’s negligence claim. (Doc. 106).

Seizing on the Circuit’s qualified immunity analysis, Defendants re-urge dismissal

on the merits, asserting that they reasonably discharged their legal duty to Plaintiff

by “turning him over to medical personnel.” (Doc. 106 at 1). Alternatively, Defendants

argue that the Court should now decline supplemental jurisdiction over Plaintiff’s

state law claim because Plaintiff’s federal claim is dismissed. (Id. at 2). Plaintiff

opposes Defendants’ Motion. (Doc. 108).

      For reasons explained below, on reconsideration the Court determines that it

should not maintain jurisdiction over Plaintiff’s state law negligence claim, and will

dismiss this action on that basis. As such, the Court does not address Defendants’

argument that Plaintiff’s claim fails on the merits.

    II.     ANALYSIS

      The Federal Rules of Civil Procedure to not recognize a motion for

reconsideration. Bass v. U.S. Dep’t of Agric., 211 F.3d 959, 962 (5th Cir. 2000). Under

Rule 60(b)(4), however, the Court may relieve a party from a prior order when that

prior order is “void.” Here, the Court’s December 24 Order determined that
                                           3
       Case 3:17-cv-00007-BAJ-RLB         Document 110      09/21/21 Page 4 of 7




Defendants’ jurisdictional arguments were “moot” because Plaintiff’s Eighth

Amendment claim survives summary judgment. Plainly, that portion of the Court’s

Order is now void in light of the Circuit’s reversal. Accordingly, the Court will

consider anew whether to decline supplemental jurisdiction over Plaintiff’s sole

remaining state law negligence claim.

      When determining whether to maintain jurisdiction over Plaintiff’s negligence

claim, the Court “looks to the statutory factors set forth by 28 U.S.C. § 1367(c), and

to the common law factors of judicial economy, convenience, fairness, and comity.”

Enochs v. Lampasas Cty., 641 F.3d 155, 159 (5th Cir. 2011). No single factor is

dispositive; instead, the Court considers and balances each of the factors to determine

how best to exercise its discretion. Id. In sum, “the doctrine of pendent jurisdiction is

a ‘doctrine of flexibility.’” Id. at 161 (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S.

343, 350 (1988)). Generally, however, the Court will “dismiss state claims when the

federal claims to which they are pendent are dismissed.” Id. (quotation marks

omitted).

      The statutory factors are: “(1) whether the state claims raise novel or complex

issues of state law; (2) whether the state claims substantially predominate over the

federal claims; (3) whether the federal claims have been dismissed; and (4) whether

there are exceptional circumstances or other compelling reasons for declining

jurisdiction.” Enochs, 641 F.3d at 159 (citing 28 U.S.C. § 1367(c)). Plaintiff’s

negligence claim is not novel or complex, suggesting that the Court should maintain

jurisdiction. On the other hand, the state law claim plainly predominates over the



                                            4
       Case 3:17-cv-00007-BAJ-RLB        Document 110     09/21/21 Page 5 of 7




non-existent federal claim, and all federal claims have been dismissed. Further, as

noted by Defendants, the state of Louisiana is providing representation and

indemnification to Defendants, and therefore maintains a compelling interest in

having its state courts determine what duties are owed under state law. On balance,

the statutory factors weigh strongly in favor of declining jurisdiction.

      The Court now turns to the common law factors of judicial economy,

convenience, fairness, and comity. “These considerations include whether extensive

or substantive motions have been filed and/or ruled on, whether a scheduling order

has been issued, whether hearings have been held, the relative convenience of the

relevant state and federal courthouses, and whether it will prejudice either party to

have the state law claims heard in state court.” Conway v. Louisiana Through

DPS&C, No. 18-cv-00033, 2021 WL 357357, at *2 (M.D. La. Feb. 2, 2021)

(deGravelles, J.).

      Here, again, the balance of these factors favors declining jurisdiction. First,

even to this day, “hardly any federal judicial resources, let alone a significant amount

of resources, [have] been devoted to … [Plaintiff’s] state law claim[].” See Enochs, 641

F.3d at 159. Indeed, the Court’s summary judgment analysis of Plaintiff’s negligence

claim hinged primarily on its analysis of Plaintiff’s now dismissed federal claim.

Moreover, all deadlines, including the trial date, have been continued, and no

hearings have been held. Additionally, the Court agrees with its brethren in this

District that a better use of judicial resources is to have the state courts preside over

a purely state law claim, considering the current docket backlog created by the



                                           5
          Case 3:17-cv-00007-BAJ-RLB     Document 110     09/21/21 Page 6 of 7




COVID-19 pandemic. See Conway, 2021 WL 357357, at *2; Pullins v. Hancock

Whitney Bank, 512 F. Supp. 3d 647, 665 (M.D. La. Jan. 11, 2021) (Dick, C.J.)

      The other common law factors also favor sending this case to state court. As to

convenience, pursuing this case in state court would not cause “any financial

inconvenience to the parties because they [will not have] to duplicate any of their

previous efforts or expenses.” Enochs, 641 F.3d at 160. Further, it is certainly fair to

have a purely Louisiana state law claim heard in Louisiana state court, and there is

nothing to indicate that either party would be prejudiced by a state court

adjudication. Id. Finally, “comity demands that the important interests of federalism

and comity be respected by federal courts, which are courts of limited jurisdiction and

not as well equipped for determinations of state law as are state courts.” Id.

(quotation marks omitted).

      In sum, nearly all relevant factors strongly favor declining to exercise

jurisdiction over Plaintiff’s pendent negligence claim, and no factor obviously

demands maintaining jurisdiction. Plaintiff’s negligence claim—the only remaining

claim in this action—will also be dismissed.

   III.     CONCLUSION

      Accordingly,

      IT IS ORDERED Defendants’ Motion For Reconsideration Of The Denial Of

Defendants’ Motion For Summary Judgment On The State Law Claims (Doc. 106) be

and is hereby GRANTED IN PART consistent with the relief set forth herein.

      IT IS FURTHER ORDERED that the Court declines to exercise jurisdiction

over Plaintiff’s state law negligence claim, and that this claim be and is hereby
                                           6
       Case 3:17-cv-00007-BAJ-RLB      Document 110     09/21/21 Page 7 of 7




DISMISSED.

      Separately, the Court will issue a final judgement dismissing this action in its

entirety.

                          Baton Rouge, Louisiana, this 21st day of September, 2021



                                       _____________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                          7
